In its motion for rehearing, the appellant calls attention to what it contends is a misstatement of the facts.  In the opinion, it is said:
"In this connection it should be borne in mind that the benefits derived from the widening of Biddle street and Cedar street and the construction of the bridge connecting Cedar and Biddle streets are not involved in this proceeding."
It appears, however, that the questions submitted to the jury and the findings of fact made by the court involved the question of benefits due to —
"the completed widening of Kilbourn avenue between North Ninth street and Juneau Park and the construction of the bridge across the Milwaukee river."
It is therefore unnecessary for us to determine the contentions of the appellant on this motion for the reason that any and all benefits due to the completed widening of Kilbourn avenue, etc., were fully considered both by the jury and the court and the statement complained of is withdrawn.
By the Court.  — Motion denied without costs. *Page 361